COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Shannon Simon 1439696 v. Royal Inn Motel

Appellate case number:    01-11-01036-CV

Trial court case number: 0803589

Trial court:              157th District Court of Harris County

        On May 15, 2012, the district clerk filed a supplemental clerk’s record in the above-
referenced appeal containing the trial court’s order denying the contest to appellant’s affidavit of
indigence and ordering that appellant be allowed to proceed on appeal without advance payment
of costs. On August 24, 2012, we directed the district clerk and court reporter to file the record
within 30 days, at no cost to appellant.

       The clerk’s record has been filed. A reporter’s record has not been filed.

       It is ORDERED that the court reporter file, within 20 days of the date of this order and at
no cost to appellant, a reporter’s record that complies with Texas Rule of Appellate Procedure
34.6. See TEX. R. APP. P. 34.6.

       Appellant’s brief is due 30 days after the reporter’s record has been filed. Our January
29, 2013 notice of late brief is withdrawn.

       It is so ORDERED.



Judge’s signature: /s/ Justice Bland
                    Acting individually       Acting for the Court


Date: March 8, 2013